COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-12-00034-CV


CLINTON BRUNSON, M.D.                                                APPELLANT

                                        V.

ELLVAN JOHNSTON                                                        APPELLEE


                                     ----------

          FROM THE 48TH DISTRICT COURT OF TARRANT COUNTY

                                     ----------

                         MEMORANDUM OPINION1

                                     ----------

      Appellant Clinton Brunson, M.D. filed a notice of accelerated appeal from

the trial court’s order denying his objections to Appellee Ellvan Johnston’s expert

report and also filed a motion for extension of time to file the notice of

accelerated appeal. We notified Brunson of our concern that we may not have

jurisdiction over this appeal because the challenged order does not appear to be

an appealable interlocutory order denying a motion to dismiss. See Tex. Civ.
      1
       See Tex. R. App. P. 47.4.
Prac. & Rem. Code Ann. § 51.014(a)(9) (West 2008 & Supp. 2011), § 74.351(b)

(West 2011). Brunson responded by filing a motion to abate the appeal pending

a ruling on his chapter 74.351 motion to dismiss, which he filed on the same day.

      Generally, interlocutory orders are not appealable in the absence of a

statute authorizing an interlocutory appeal. Stary v. DeBord, 967 S.W.2d 352,

352–53 (Tex. 1998).      The civil practice and remedies code authorizes an

interlocutory appeal from the denial of a defendant physician’s or health care

provider’s section 74.351(b) motion to dismiss a health care liability claim, not a

defendant’s objections to a section 74.351 expert report. See Tex. Civ. Prac &

Rem. Code Ann. § 51.014(a)(9); see also id. § 74.351(a) (addressing objections).

Accordingly, we deny both Brunson’s motion for extension of time to file the

accelerated appeal and his motion to abate this appeal, and we dismiss this

appeal for want of jurisdiction. See Tex. R. App. P. 43.2(f).



                                                   PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DELIVERED: March 8, 2012




                                         2